

 
 

--------------------------------------------------------------------------------

 

AMENDMENT AND EXCHANGE AGREEMENT
 
AMENDMENT AND EXCHANGE AGREEMENT (the "Agreement"), dated as of June 26, 2008,
by and among Earth Biofuels, Inc., a Delaware corporation, with its corporate
headquarters located at 3001 Knox Street, Suite 403, Dallas, Texas 75205
(the "Company") and Castlerigg PNG Investments LLC (the "Investor").
 
WHEREAS:
 
A.           The Company and certain buyers (the "Initial Bridge Buyers") are
parties to that certain Securities Purchase Agreement, dated as of June 7, 2006
(the "Existing Initial Bridge Securities Purchase Agreement"), pursuant to
which, the Initial Bridge Buyers purchased from the Company certain notes, which
are no longer outstanding, and certain Warrants (the "Existing Initial Bridge
Warrants"), which are exercisable into shares (the "Existing Initial Bridge
Warrant Shares") of common stock, par value $0.001 per share (the "Common
Stock"), in accordance with the terms thereof.
 
B.           Contemporaneously with the execution and delivery of the Existing
Initial Bridge Securities Purchase Agreement, the Company entered into that
certain Registration Rights Agreement, dated July 6, 2006 (as amended prior to
the date hereof, the "Existing Initial Bridge Registration Rights Agreement"),
by and between the Company and the Initial Bridge Buyers, pursuant to which the
Company agreed to provide certain registration rights with respect to the
Registrable Securities (as defined in the Existing Initial Bridge Registration
Rights Agreement) under the Securities Act of 1933, as amended (the "1933 Act"),
and the rules and regulations promulgated thereunder, and applicable state
securities laws.
 
C.           The Company and Castlerigg PNG Investments LLC (the "Second Bridge
Buyer") are parties to that certain Securities Purchase Agreement, dated as of
July 10, 2006 (the "Existing Second Bridge Securities Purchase Agreement"),
pursuant to which the Second Bridge Buyers purchased from the Company (i) that
certain note, which is no longer outstanding, (ii) that certain Warrant No. 1
(the "Existing Second Bridge Warrant No. 1"), which is exercisable into shares
of Common Stock (the "Existing Second Warrant No. 1 Shares"), in accordance with
the terms thereof; and (iii) that certain Warrant No. 2 (the "Existing Second
Bridge Warrant No. 2", and together with the Existing Second Bridge Warrant No.
1, the "Existing Second Bridge Warrants"), which is exercisable into shares of
Common Stock (the "Existing Second Warrant No. 2 Shares", and together with the
Existing Second Bridge Warrant No. 1 Shares, the "Existing Second Bridge Warrant
Shares"), in accordance with the terms thereof.
 
D.           Contemporaneously with the execution and delivery of the Existing
Second Bridge Securities Purchase Agreement, the Company entered into that
certain Registration Rights Agreement, dated July 10, 2006 (as amended prior to
the date hereof, the "Existing Second Bridge Registration Rights Agreement"), by
and between the Company and the Second Bridge Buyer, pursuant to which the
Company agreed to provide certain registration rights with respect to the
Registrable Securities (as defined in the Existing Second Bridge Registration
Rights Agreement) under the 1933 Act, and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 

 
 

--------------------------------------------------------------------------------

 

E.           The Company, the Investor and certain buyers (collectively with the
Investor, the "Buyers") are parties to that certain Securities Purchase
Agreement, dated as of July 24, 2006 (the "Existing Primary Securities Purchase
Agreement"), pursuant to which the Buyers purchased from the Company (i) senior
convertible notes (the "Existing Primary Notes"), which are convertible into
shares of Common Stock (the Existing Primary Notes as converted, the "Existing
Primary Conversion Shares"), in accordance with the terms thereof, (ii) Series A
Warrants (the "Existing Primary Series A Warrants"), which are exercisable into
shares of Common Stock (the "Existing Primary Series A Warrant Shares"), in
accordance with the terms thereof; and (iii) Series B Warrants (the "Existing
Primary Series B Warrants", and together with the Existing Primary Series A
Warrants, the "Existing Primary Warrants", together with the Existing Initial
Bridge Warrants and the Existing Second Bridge Warrants, the "Existing
Warrants"), which are exercisable into shares of Common Stock (the "Existing
Primary Series B Warrant Shares", and together with the Existing Primary Series
A Warrant Shares, the "Existing Primary Warrant Shares", and together with the
Existing Initial Bridge Warrant Shares and the Existing Second Bridge Warrant
Shares, the "Existing Warrant Shares"), in accordance with the terms thereof.
 
F.           Contemporaneously with the execution and delivery of Existing
Primary Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated July 24, 2006 (as amended prior to the date
hereof, the "Existing Primary Registration Rights Agreement"), by and between
the Company and the Buyers, pursuant to which the Company agreed to provide
certain registration rights with respect to the Registrable Securities (as
defined in the Existing Primary Registration Rights Agreement) under the 1933
Act, and the rules and regulations promulgated thereunder, and applicable state
securities laws.
 
G.           On November 13, 2007, the Company, Dennis Mclaughlin III and
certain Buyers entered into that certain Interim Restructuring Agreement (the
"Restructuring Agreement"), pursuant to which, among other things, (A) the
Company granted to each holder of Existing Primary Notes a perfected security
interest in certain assets of the Company and the stock, equity interests and
assets of certain of the Company's subsidiaries as evidenced by (i) a security
and pledge agreement (the "Existing Security Agreement"), and (ii) and certain
guaranties of the subsidiaries of the Company (the "Existing Guaranties") and
(B) Dennis Mclaughlin III delivered guaranties to certain of the Investors (the
"McLaughlin Guaranties").
 
H.           Concurrently herewith, the Company, Earth LNG, Inc., a wholly owned
subsidiary of EBOF ("LNG Sub"), New Earth LNG, LLC, a Delaware limited liability
company and a wholly owned subsidiary of Earth LNG, Inc. and PNG Ventures, Inc.,
a Nevada corporation ("PNG") have entered into that certain Share Exchange
Agreement (the "Exchange Agreement") pursuant to which the LNG Sub and PNG will
exchange (the "Share Exchange", and the date of the consummation of the Share
Exchange, the "Share Exchange Date") 100% of the membership interests of New
Earth LNG, LLC for 7,000,000 shares (the "PNG Shares") of publicly listed and
traded common stock, $0.001 par value of PNG (the "PNG Common Stock").
 
I.           The Company has authorized a new series of senior subordinated
secured convertible exchangeable notes of the Company, in the form attached
hereto as Exhibit A (the "Series B Notes"), which Series B Notes shall be
convertible into the Company's Common Stock
 

 
 

--------------------------------------------------------------------------------

 

(as converted, the "Series B Conversion Shares") and exchangeable into PNG
Shares, in accordance with the terms of the Series B Notes.
 
J.           The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Investor shall
amend and restate all of such Investor's Existing Primary Notes for a senior
secured convertible exchangeable note in the form attached hereto as Exhibit B
(the "Amended and Restated Primary Notes", and together with the Series B Notes,
the "2008 Amendment Notes"), which shall be convertible into Common Stock (as
converted, the "Amended and Restated Conversion Shares", and together with the
Series B Conversion Shares, the "2008 Amendment Conversion Shares") and
exchangeable into PNG Shares, in accordance with the terms thereof and which
principal amount of Amended and Restated Primary Notes to be issued to the
Investors, in the aggregate, shall equal $87,000,000, (ii) immediately prior to
the Share Exchange Date and the Closing Date, the Company and the Investor
desire to exchange $ 55,928.57 of the EBOF Note (as defined in the Share
Exchange Agreement) (the "Investor PNG Note") pursuant to the Settlement
Exchange Agreement in the form attached hereto as Exhibit J (the "Investor
Settlement Exchange Agreement") for $55,928.57 of the amounts outstanding under
the Existing Primary Note of the Investor, and (iii) as reimbursement of
$2,727,712.78 in aggregate legal fees and expenses of the Investor (the
"Investor Legal Fee Amount"), the Company shall issue to the Investor, upon the
terms and conditions stated in this Agreement, a Series B Note in aggregate
principal amount equal to the Investor Legal Fee Amount.
 
K.           The Series B Notes will rank junior to the Amended and Restated
Primary Notes and the Amended and Restated Primary Notes and the Series B Notes
will rank senior to all outstanding and future indebtedness of the Company,
other than Permitted Senior Indebtedness (as defined in the Amended and Restated
Primary Notes), and will be secured by a perfected security interest in certain
of the assets of the Company and the stock, equity interests and assets of
certain of the Company's subsidiaries (other than LNG Sub and its subsidiaries)
and the PNG Shares, as evidenced by (i) an amended and restated security and
pledge agreement, in the form attached hereto as Exhibit D (as amended or
modified from time to time in accordance with its terms, the "Amended and
Restated Security Agreement"), which amends and restates the Existing Security
Agreement, (ii) the amended and restated guaranties of certain subsidiaries of
the Company (other than LNG Sub) in the forms attached hereto as Exhibit E (as
amended or modified from time to time in accordance with their terms, the
"Amended and Restated Guaranties"), which amends and restates the Existing
Guaranties and (iii) the Release, Consent and Waiver of each of the Investors,
the Company, PNG, the LNG Sub and certain other subsidiaries of the Company, in
the forms attached hereto as Exhibit F (the "Releases", and, together with the
Amended and Restated Guaranties and the Amended and Restated Security Agreement
and any ancillary documents related thereto, collectively the "Security
Documents").
 
L.           As a closing condition to the transactions contemplated hereby,
certain of the other holders of Existing Primary Notes (the "Other Investors",
and together with the Investor, the "Investors"), which Other Investors,
together with the Investor, hold, in the aggregate, over 66 2/3rds of the
principal amount of the Existing Primary Notes outstanding as of the date
hereof, are executing agreements identical to this Agreement (the "Other
Agreements", and together with this Agreement, the "Amendments") (other than
proportional
 

 
 

--------------------------------------------------------------------------------

 

changes in the numbers reflecting the (i) different principal amount of such
Other Investor's Existing Primary Notes and (ii) different principal amount of
such Other Investor's Series B Notes, if any, in each case, being issued in such
2008 Amendment Notes to such Other Investor ("Proportionate Changes")).
 
M.           The amendment of the Existing Primary Notes is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
1933 Act.  The issuance of the Series B Notes, if any, is being made in reliance
upon the exemption from registration provided by 4(2) of the 1933 Act and Rule
506 of Regulation D as promulgated by the SEC under the 1933 Act.
 
N.           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Existing Primary
Securities Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:
 
 
1.
AMENDMENT AND RESTATEMENT OF NOTES; ISSUANCE OF SERIES B NOTE

 
(a)           Amendment and Restatement; Issuance of Series B Note.  Subject to
satisfaction (or waiver) of the conditions set forth in Sections 4 and 5 below,
at the closing contemplated by this Agreement (the "Closing"), the Investor's
Existing Primary Notes, Existing Initial Bridge Warrants, if any, Existing
Second Bridge Warrants, if any, Existing Primary Series A Warrants and Existing
Primary Series B Warrants shall be cancelled and the Company shall issue and
deliver to the Investor (i) an Amended and Restated Primary Note in a principal
amount equal to $87,000,000 and (ii) a Series B Note in the principal amount
equal to the Investor Legal Fee Amount as payment in full of the outstanding
legal fees and expenses of the Investor as of the Closing.
 
(b)           Termination of Registration Rights Agreements.  Subject to
satisfaction (or waiver) of the conditions set forth in Sections 4 and 5 below,
at the Closing each of (i) the Existing Initial Bridge Registration Rights
Agreement, (ii) Existing Second Bridge Registration Rights Agreement and (iii)
the Existing Primary Registration Rights Agreement (collectively, the "Existing
Registration Rights Agreements") shall be deemed terminated and null and void.
 
(c)           Ratifications.
 
(i)           Existing Transaction Documents.  Each of the Transaction Documents
(as defined in the Existing Primary Securities Purchase Agreement), the
Transaction Documents (as defined in the Existing Initial Bridge Securities
Purchase Agreement) and the Transaction Documents (as defined in the Existing
Second Bridge Securities Purchase Agreement, collectively, the "Existing
Transaction Documents") (other than Existing Registration Rights Agreements) is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except as otherwise amended hereby or in accordance
herewith.
 

 
 

--------------------------------------------------------------------------------

 

(ii)           Existing Security Agreement; Existing Guaranties.  Except as
provided in the Releases, to the extent that the Existing Security Agreement or
Existing Guarantees purports to assign or pledge to the holders of Existing
Primary Notes, or Sandell Asset Management Corp, as collateral agent, or to
grant to the holders of Existing Primary Notes, or Sandell Asset Management
Corp, as collateral agent, a security interest in or lien on, any collateral as
security for the obligations of the Company from time to time existing in
respect of the Existing Primary Notes, such pledge, assignment and/or grant of
the security interest or lien is hereby ratified and confirmed in all respects,
and shall apply with respect to the obligations under the Amended and Restated
Primary Notes and Series B Notes.
 
(d)           Closing Date.  The date and time of the Closing (the "Closing
Date") shall be 10:00 a.m., New York Time, on the date hereof, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 4 and 5 below (or such other time and date as is mutually
agreed to by the Company and the Investor).  The Closing shall occur on the
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.
 
(e)           Delivery.  On the Closing Date, (i) the Company shall issue and
deliver to the Investor (A) the Investor's Amended and Restated Primary Notes,
duly executed on behalf of the Company and registered in the name of the
Investor, and (B) the Investor's Series B Notes, if any, duly executed on behalf
of the Company and registered in the name of the Investor, and (ii) the
Investor's Existing Primary Notes, Existing Initial Bridge Warrants, if any,
Existing Second Bridge Warrants, if any, Existing Primary Series A Warrants and
Existing Primary Series B Warrants shall be cancelled.  The Investor hereby
covenants to use its reasonable best efforts to deliver its cancelled Existing
Primary Notes, Existing Initial Bridge Warrants, if any, Existing Second Bridge
Warrants, if any, Existing Primary Series A Warrants and Existing Primary Series
B Warrants to the Company or its agents no later than thirty (30) days after the
Closing Date.
 
(f)           Holding Period.
 
(i)           For the purposes of Rule 144, the Company acknowledges that the
holding period of the Amended and Restated Primary Notes and the Series B Notes
(including the corresponding Amended and Restated Conversion Shares and Series B
Conversion Shares) may be tacked onto the holding period of the Existing Primary
Notes and the Company agrees not to take a position contrary to this Section
1(f).  The Company agrees to take all actions, including, without limitation,
the issuance by its legal counsel of any necessary legal opinions, necessary to
issue the Amended and Restated Conversion Shares and the Series B Conversion
Shares that are freely tradable on an Eligible Market without restriction and
not containing any restrictive legend without the need for any action by the
Investor.
 
(ii)           So long as the Investor owns any 2008 Amendment Notes or 2008
Amendment Conversion Shares (collectively the "2008 Amendment Securities") or
any capital stock of the Company issued or issuable with respect to the 2008
Amendment Securities as a result of any stock split, stock dividend,
 

 
 

--------------------------------------------------------------------------------

 

recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of the 2008 Amendment Notes (the "Registrable
Securities"), with a view to making available to the Investor the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees to:
 
(1)          make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(2)          file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
(3)          furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual report of the
Company and such other reports and documents so filed by the Company (but only
if such reports are not publicly available on the EDGAR system), and (iii) such
other information as may be reasonably requested to permit the Investor to sell
such securities pursuant to Rule 144 without registration.
 
(g)           Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching the
material Transaction Documents not previously filed (including, without
limitation, this Agreement (and all schedules to this Agreement), the Security
Documents, the form of Release, the form of the Amended and Restated Primary
Notes and the form of Series B Notes) (including all attachments, the "8-K
Filing").  From and after the filing of the 8-K Filing with the SEC, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of its respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Investor or as may be
required under the terms of the Transaction Documents.  If the Investor has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries, it shall provide the Company with written
notice thereof.  The Company shall, within five (5) Trading Days (as defined in
the Amended and Restated Note) of receipt of such notice, make public disclosure
of such material, nonpublic information.  In the event of a breach of the
foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the
 

 
 

--------------------------------------------------------------------------------

 

Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  The Investor shall not have any liability to
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure.  Subject
to the foregoing, neither the Company, its Subsidiaries nor the Investor shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Without the
prior written consent of the Investor, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of the Investor in any
filing, announcement, release or otherwise, unless such disclosure is required
by law, regulation or the Principal Market.
 
(h)           Post-Closing Covenants.
 
(i)           On or prior to five (5) calendar days after the Closing Date,
Fourth Third LLC shall have duly executed and delivered to the Investor and the
Company the intercreditor agreement and consent to the transactions contemplated
hereby and under the Share Exchange Agreement each in a form reasonably
acceptable to the Collateral Agent.
 
(ii)           On or prior to five (5) calendar days after the Closing Date, (A)
the Share Exchange shall have been consummated in accordance with the terms of
the Share Exchange Agreement without any amendment, modification or waiver
thereof (except with the prior written consent of the Collateral Agent), (B) PNG
shall have appointed the individuals set forth on Table I of Schedule 1(h)(iii)
to the offices set forth opposite their names on Table I of Schedule 1(h)(iii)
attached hereto, (C) PNG shall have appointed the individuals set forth on Table
II of Schedule 1(h)(iii) as directors of PNG and the Company shall have duly
executed and delivered to the Investor that certain Voting Agreement and
Irrevocable Proxies in the form attached hereto as Exhibit G and (D) the
Investor PNG Note shall have been delivered to the Investor, duly executed on
behalf of PNG and registered in the name of the Investor.
 
(iii)           On or prior to five (5) calendar days after the Closing Date, in
accordance with the terms of the Security Documents, the Company shall have
delivered to the Collateral Agent (i) certificates representing the Company’s
Subsidiaries’ shares of capital stock to the extent such subsidiary is a
corporation or otherwise has certificated capital stock, along with duly
executed blank stock powers and (ii) appropriate financing statements on Form
UCC-I to be duly filed in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Document.
 

 
 

--------------------------------------------------------------------------------

 

(iv)           On or prior to five (5) calendar days after the Closing Date, the
Company shall have ordered from a nationally recognized lien search firm (such
as CT), for delivery to the Investor, true copies of UCC search results, listing
all effective financing statements which name as debtor the Company or any of
its Subsidiaries filed in the prior five years to perfect an interest in any
assets thereof, together with copies of such financing statements, none of
which, except for Permitted Liens and as otherwise agreed in writing by the
Investor, shall cover any of the Collateral (as defined in the Security
Documents) and the results of searches for any tax lien and judgment lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Collateral Agent and except with respect to any Permitted
Liens (as defined in the Amended and Restated Primary Notes) shall either (x)
not show any such Liens (as defined in the Amended and Restated Primary Notes)
or (y) be accompanied with evidence that such Liens have been terminated.
 
(v)           On or prior to the second (2nd) calendar day after the Stockholder
Approval Date, the Company shall have filed an amended and restated Certificate
of Incorporation with the Secretary of State of Delaware effecting the Capital
Increase (as defined below), in form and substance reasonably acceptable to the
Collateral Agent.
 
(vi)           On or prior to the seventy-seventh (77th) calendar day after the
Stockholder Approval Date, the Company shall have filed an amended and restated
Certificate of Incorporation with the Secretary of State of Delaware effecting
the Reverse Stock Split (as defined below), in form and substance reasonably
acceptable to the Collateral Agent.
 
(vii)           On or prior to the fifth (5th) calendar day after the date
hereof, each of the Other Investors and the Company shall have (i) executed the
Other Agreements, (ii) the Releases, (iii) satisfied or waived all conditions to
the closings contemplated by such agreements and (iv) caused their Existing
Initial Bridge Warrants, if any, Existing Second Bridge Warrants, if any,
Existing Primary Notes, Existing Primary Series A Warrants and Existing Primary
Series B Warrants to be cancelled in exchange for Amended and Restated Primary
Notes and, if applicable, the Series B Notes, identical to the Amended and
Restated Primary Notes and, if applicable, the Series B Notes to be issued to
the Investor hereunder (other than the Proportionate Changes).
 
(viii)                      On or prior to the fifth (5th) calendar day after
the date hereof, the Investor shall have received the opinions of Sichenzia Ross
Friedman Ference LLP, the Company's outside counsel, dated as of the Closing
Date, in substantially the form of Exhibit H attached hereto.
 
(ix)           On or prior to the fifth (5th) calendar day after the date
hereof, the Company shall have delivered to the Investor a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit L attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.
 

 
 

--------------------------------------------------------------------------------

 

(x)           On or prior to the fifth (5th) calendar day after the date hereof,
the Company shall have delivered to the Investor a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(xi)           On or prior to the fifth (5th) calendar day after the date
hereof, the Investor shall have received a litigation claim release with respect
to YA Global Investments, L.P. and any affiliates engaged in any litigation with
the Company or any of its Subsidiaries or PNG (the "Yorkville Entities"), in
form and substance satisfactory to the Collateral Agent, shall have been duly
executed and delivered by the Yorkville Entities to the Investor and the
Company.
 
(xii)           If at any time after the Closing Date, the legal fees and
expenses of Investor with respect to the Company exceeds the Investor Legal Fee
Amount, no later than five (5) calendar days after the Company’s receipt of
written notice of such excess legal fees and expenses (the "Investor Additional
Legal Fee Amount") by the Investor, the Company shall issue an additional Series
B Note to the Investor, in a form identical to the Series B Notes issued
hereunder and pursuant to the Other Agreements, with a principal amount equal to
such Investor Additional Legal Fee Amount.
 
(i)           Stockholder Approval.  On or prior to five (5) calendar days after
the Closing Date, the Company shall file with the SEC and provide each
Stockholder of the Company with an information statement complying with the
requirements of the 1934 Act and substantially in the form that has been
previously reviewed and approved by the Investors and Schulte Roth & Zabel LLP
at the expense of the Company informing such Stockholders of the actions taken
in accordance with the Resolutions (as defined below) and of the Stockholder
Approval (as defined below).  In addition to the foregoing, if required by any
governmental or regulatory agency, the Company shall provide each Stockholder
entitled to vote at a special or annual meeting of Stockholders of the Company
(the "Stockholder Meeting"), which shall be called as promptly as practicable
after the date hereof, but in no event later than seventy-three (73) calendar
days after the Closing Date (the "Stockholder Meeting Deadline"), a proxy
statement, in a form reasonably acceptable to the Investors after review by
Schulte Roth & Zabel LLP at the expense of the Company, soliciting each such
Stockholder's affirmative vote at the Stockholder Meeting for approval of
resolutions (the "Resolutions") providing for (x) the increase in the authorized
Common Stock from 400,000,000 shares to 1,000,000,000 shares (the "Capital
Increase"), (y) a reverse stock split of the Common Stock at a rate of one (1)
share of Common Stock for each two hundred and fifty (250) shares of Common
Stock outstanding (the "Reverse Stock Split") and (z) the issuance of all of the
Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the "Stockholder Approval" and
the date such approval is obtained, the "Stockholder Approval Date"), and the
Company shall use its reasonable best efforts to solicit its Stockholders'
approval of such Resolutions and to cause the Board of Directors of the Company
to recommend to the Stockholders that they approve the Resolutions.  The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline.  If, despite the Company's reasonable best efforts, the
Stockholder Approval is not obtained at the Stockholder
 

 
 

--------------------------------------------------------------------------------

 

Meeting, the Company shall cause an additional Stockholder Meeting to be held
each calendar quarter thereafter until Stockholder Approval is obtained.
 
(j)           Upon the later to occur of (x) the Closing Date and (y) the
Company's satisfaction in full of the covenants set forth in Section 1(h) above,
as determined by the Collateral Agent in its sole discretion, the McLaughlin
Guaranties issued to the Investor shall be deemed terminated and null and void.
 
 
2.
AMENDMENTS TO TRANSACTION DOCUMENTS.

 
(a)           Each Transaction Document (as defined in the Existing Primary
Securities Purchase Agreement) is hereby amended as follows:
 
(i)           All references in the Existing Primary Securities Purchase
Agreement to "this Agreement", "hereto", "hereof", "hereunder" or words of like
import referring to the Existing Primary Securities Purchase Agreement shall
mean the Existing Primary Securities Purchase Agreement as amended by the
Amendments.
 
(ii)           All references in the other Transaction Documents (as defined in
the Existing Primary Securities Purchase Agreement) to the "Securities Purchase
Agreement", "thereto", "thereof", "thereunder" or words of like import referring
to the Existing Primary Securities Purchase Agreement shall mean the Existing
Primary Securities Purchase Agreement as amended by the Amendments.
 
(iii)           All references to "Conversion Shares" shall mean, and are hereby
replaced with, the "Amended and Restated Conversion Shares (as defined in those
certain Amendment Agreements, dated June 25, 2008, by and between the Company
and the parties thereto (the "Amendment Agreements")) and the Series B
Conversion Shares (as defined in the Amendment Agreements)";
 
(iv)           All references to "Notes" shall mean, and are hereby replaced
with, the "Amended and Restated Primary Notes (as defined in the Amendment
Agreements) and the Series B Notes (as defined in the Amendment Agreements)";
 
(v)           The defined term "Transaction Documents" is hereby amended to
include the Amendment Agreements, the Amended and Restated Primary Notes, the
Series B Notes and the Security Documents (as defined in the Amendment
Agreements).
 
(b)           Section 4 of the Existing Primary Securities Purchase Agreement is
hereby amended by adding the following:
 
"(v)           Collateral Agent.  Each Buyer hereby (a) appoints Castlerigg PNG
Investments LLC as the collateral agent hereunder and under the other Security
Documents (as defined in the Amendment Agreements) (in such capacity, the
"Collateral Agent"), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer's behalf in
accordance with the terms hereof and thereof.  The Collateral Agent shall not
 

 
 

--------------------------------------------------------------------------------

 

have, by reason hereof or any of the other Security Documents, a fiduciary
relationship in respect of any Buyer.  Neither the Collateral Agent nor any of
its officers, directors, employees and agents shall have any liability to any
Buyer for any action taken or omitted to be taken in connection hereof or any
other Security Document except to the extent caused by its own gross negligence
or willful misconduct, and each Buyer agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the "Indemnitees") from and against any losses,
damages, liabilities, obligations, penalties, actions, judgments, suits, fees,
costs and expenses (including, without limitation, reasonable attorneys' fees,
costs and expenses) incurred by such Indemnitee, whether direct, indirect or
consequential, arising from or in connection with the performance by such
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
any of the Security Documents.  The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the holders of at least two-thirds in
principal amount of the Notes then outstanding, and such instructions shall be
binding upon all holders of Notes; provided, however, that the Collateral Agent
shall not be required to take any action which, in the reasonable opinion of the
Agent, exposes the Agent to liability or which is contrary to this Agreement or
any other Transaction Document or applicable law.  The Collateral Agent shall be
entitled to rely upon any written notices, statements, certificates, orders or
other documents or any telephone message believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person,
and with respect to all matters pertaining to this Agreement or any of the other
Transaction Documents and its duties hereunder or thereunder, upon advice of
counsel selected by it.
 
(w)           Successor Collateral Agent .
 
(i)           The Collateral Agent may resign from the performance of all its
functions and duties hereunder and under the other Transaction Documents at any
time by giving at least thirty (30) Business Days' prior written notice to the
Company and each holder of Notes.  Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment pursuant to clauses
(ii) and (iii) below or as otherwise provided below.
 
(ii)           Upon any such notice of resignation, the holders of at least
two-thirds in principal amount of the Notes then outstanding shall appoint a
successor collateral agent.  Upon the acceptance of any appointment as
collateral agent hereunder by a successor agent, such successor collateral agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the collateral agent, and the Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the other
Transaction Documents.  After the Collateral Agent's resignation hereunder as
the collateral agent, the provisions of this Section 4(w) shall inure to its
benefit as to
 

 
 

--------------------------------------------------------------------------------

 

any actions taken or omitted to be taken by it while it was the Collateral Agent
under this Agreement and the other Transaction Documents.
 
(iii)           If a successor collateral agent shall not have been so appointed
within said thirty (30) Business Day period, the Collateral Agent shall then
appoint a successor collateral agent who shall serve as the collateral agent
until such time, if any, as the holders of at least two-thirds in principal
amount of the Notes then outstanding appoint a successor collateral agent as
provided above."
 
 
3.
REPRESENTATIONS AND WARRANTIES

 
(a)           Investor Representations.
 
(i)           The Investor hereby represents and warrants to the Company as to
the Amended and Restated Primary Notes and Series B Notes, if any, being issued
to the Investor hereunder as set forth in Section 2 of the Existing Primary
Securities Purchase Agreement (as amended hereby) as if such representations and
warranties were made as of the date hereof (except for representations and
warranties that speak as of a specific date, which shall remain true and correct
as of such specific date) and set forth in their entirety in this Agreement.
 
(b)           Company Representations.
 
(i)           The Company represents and warrants to the Investor as set forth
in Section 3 of each of the Existing Primary Securities Purchase Agreement as if
such representations and warranties were made as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall
remain true and correct as of such specific date, and except as set forth in a
Disclosure Schedule attached hereto) and set forth in their entirety in this
Agreement.  Such representations and warranties to the transactions thereunder
and the securities issued thereby are hereby deemed for purposes of this
Agreement to be references to the transactions hereunder and the issuance of the
securities hereby, references therein to “Closing Date” being deemed references
to the Closing Date as defined in Section 1(d) above, and references to “the
date hereof” being deemed references to the date of this Agreement.
 
(ii)           The Company represents and warrants to the Investor all of the
representations and warrants of the Company set forth in the Share Exchange
Agreement, as if such representations and warranties are set forth herein,
mutatis mutandis.
 
(iii)           LNG Sub represents and warrants to the Investor all of the
representations and warrants of LNG Sub set forth in the Share Exchange
Agreement, as if such representations and warranties are set forth herein,
mutatis mutandis.
 
(c)           No Event of Default.  The Company represents and warrants to the
Investor that after giving effect to the terms of this Agreement and the Other
Agreements, no
 

 
 

--------------------------------------------------------------------------------

 

Default or Event of Default (as defined in the Amended and Restated Primary
Notes) shall have occurred and be continuing as of the date hereof.
 
 
4.
CONDITIONS TO COMPANY'S OBLIGATIONS HEREUNDER.

 
The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:


(a)           The Investor shall have executed this Agreement and delivered the
same to the Company.
 
(b)           Each of the Other Investors shall have executed the Other
Agreements.
 
 
5.
CONDITIONS TO INVESTOR'S OBLIGATIONS HEREUNDER.

 
The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor's sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:


(a)           The Company shall have duly executed and delivered to the Investor
(i) this Agreement, (ii) the Series B Notes (allocated in such principal amounts
as the Investor shall request) being issued to the Investor at the Closing
pursuant to this Agreement and (iii) the Amended and Restated Primary Notes
(allocated in such principal amounts as the Investor shall request) being issued
to the Investor at the Closing pursuant to this Agreement.
 
(b)           Each of the Company and its Subsidiaries shall have duly executed
and delivered to the Investor the Security Documents to which it is a party.
 
(c)           The Company shall have delivered to the Investor a certificate, in
the form attached hereto as Exhibit I, executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions approving the
transactions contemplated hereby as adopted by the Board in a form reasonably
acceptable to the Investor, (ii) the Certificate of Incorporation and (iii) the
Bylaws, each as in effect as of the Closing.
 
(d)           The Company shall have delivered to the Investor a certificate (or
a fax or pdf copy of such certificate) evidencing the formation and good
standing of the Company and each of its Subsidiaries in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within ten (10) days of the Closing
Date.
 
(e)           The Company shall have delivered to the Investor a certificate (or
a fax or pdf copy of such certificate) evidencing the Company’s qualification as
a foreign corporation and good standing issued by the Secretary of State of
Delaware, which is the only
 

 
 

--------------------------------------------------------------------------------

 

jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the Closing Date.
 
(f)           The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware (or a fax or pdf copy of such certificate) within ten (10)
days of the Closing Date.
 
(g)           The representations and warranties of the Company in Section 3(b)
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  The
Investor shall have received a certificate, executed by the Chief Executive
Officer or Chief Financial Officer of the Company, dated as of the Closing Date,
to the foregoing effect in the form attached hereto as Exhibit K.
 
(h)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(i)           The Share Exchange Agreement, shall have been duly executed and
delivered by all parties thereto to the Investor shall provide that the
Investors are expressed third party beneficiaries thereof and shall be
reasonably acceptable to the Collateral Agent.
 
(j)           The Company shall have duly executed and delivered the Settlement
Exchange Agreement to PNG and the Investor.
 
(k)           PNG shall have duly executed and delivered Exhibit A to the
Settlement Exchange Agreement to the Investor.
 
(l)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including, without limitation, any approvals or notifications
required by the Principal Market.
 
 
6.
TERMINATION.

 
In the event that the Closing does not occur by June 30, 2008, due to the
Company's or the Investor's failure to satisfy the conditions set forth in
Sections 4 and 5 hereof (and the nonbreaching party's failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate their obligations to consummate the transactions contemplated hereby
at the close of business on such date without liability of any party to any
other party; provided, however, that the Company shall remain obligated to issue
the Series B

 
 

--------------------------------------------------------------------------------

 

Note to Castlerigg PNG Investments LLC and to execute and deliver the Security
Documents to the Investors no later than five (5) calendar days after such
termination.


 
7.
MISCELLANEOUS.

 
(a)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(d)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of
 

 
 

--------------------------------------------------------------------------------

 

the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(f)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(g)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(h)           Entire Agreement; Effect on Prior Agreements; Amendments.  Except
for the Existing Transaction Documents (in each case, to the extent any such
Existing Transaction Document is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor and to the extent that Other Investors may be
affected thereby, by the holders of a majority of the principal amount of the
2008 Amendment Notes.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Existing
Transaction Documents, the Amendments, the Security Documents, or any of the
2008 Amendment Securities unless the same consideration also is offered to all
of the holders of 2008 Amendment Notes.  The Company has not, directly or
indirectly, made any agreements with any of the Investors relating to the terms
or conditions of the transactions contemplated by the Existing Transaction
Documents except as set forth in the Existing Transaction Documents.
 
(i)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an
 

 
 

--------------------------------------------------------------------------------

 

overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Earth Biofuels, Inc.
 
3001 Knox Street, Suite 403,
 
Dallas, Texas 75205
 
Telephone:                                (214) 389-9800
 
Facsimile:                                (214) 389-9806
 
Attention:                                Dennis McLaughlin
 
Copy to (for informational purposes only):
 
Sichenzia Ross Friedman Ference LLP
 
61 Broadway
 
32nd Floor
 
New York, NY 10006
 
Telephone:  (212) 930-9700
 
Facsimile:   (212) 930-9725
 
Attention:  Gregory Sichenzia, Esq.
 
If to the Investor, to its address and facsimile number set forth in the
Existing Primary Securities Purchase Agreement, with copies to the Investor's
representatives as set forth on the Existing Primary Securities Purchase
Agreement or on the signature page to this Agreement,
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
 
919 Third Avenue
 
New York, New York  10022
 
Telephone:                                (212) 756-2000
 
Facsimile:                                (212) 593-5955
 
Attention:                                Eleazer N. Klein, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(j)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
in accordance with the terms of the Securities Purchase Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(k)           Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Investor contained
herein and the agreements and covenants set forth herein shall survive the
Closing.
 
(l)           Remedies.  The Investor, each holder of the 2008 Amendment
Securities shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the
Investor.  The Company therefore agrees that the Investor shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.
 
(m)           Independent Nature of Investor's Obligations and Rights.  The
obligations of the Investor under any Existing Transaction Document, several and
not joint with the obligations of any Other Investor, and the Investor shall not
be responsible in any way for the performance of the obligations of any Other
Investor under any Existing Transaction Documents.  Nothing contained herein or
in any other Existing Transaction Documents, and no action taken by the Investor
pursuant hereto, shall be deemed to constitute the Investor and Other Investors
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Investor and Other Investors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Existing Transaction Documents.  The Company
and the Investor confirm that the Investor has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors.  The Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Existing Transaction Documents, and it shall
not be necessary for any Other Investor to be joined as an additional party in
any proceeding for such purpose.
 
(n)           Most Favored Nation.  The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any amendment,
settlement or waiver (each a "Settlement Document") relating to the terms,
conditions and transactions contemplated hereby, is or will be more favorable to
such Person than those of the Investor and this Agreement shall be, without any
further action by the Investor or the Company, deemed amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms contained in such Settlement
Document.  Notwithstanding the foregoing, the Company agrees, at its expense, to
take such other actions (such as entering into amendments to the Transaction
Documents) as the Investor may reasonably request to further effectuate the
foregoing.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


 
COMPANY:
 
EARTH BIOFUELS, INC.
By:  /s/ Dennis G. McLaughlin, III
Name: Dennis G. McLaughlin, III
Title:  Chief Executive Officer
 


 
   

[Signature Page to Amendment and Exchange Agreement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


 
Solely with respect to Sections 3(b)(iii), 6 and 7 above:
 
LNG SUB:
 
EARTH LNG, INC.,
By:  /s/ Dennis G. McLaughlin, III
Name: Dennis G. McLaughlin, III
Title:  President
 






 
   

[Signature Page to Amendment and Exchange Agreement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


 
INVESTOR:
 
CASTLERIGG PNG INVESTMENTS LLC
By: Castlerigg Master Investments Ltd.,
         its managing member and sole
         member
 
 
By:  /s/ Patrick T. Burke
Name: Patrick T. Burke
Title:   Senior Managing Director
Copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                Eleazer N. Klein, Esq.
 
 



 


 

 
   

[Signature Page to Amendment Agreement]
 
 

--------------------------------------------------------------------------------

 
